Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 1 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
DARRIEN HANKS and ABDOULIE Civil Action No.
JENG
Plaintiffs,
JURY TRIAL DEMANDED
Vv.

PRITCHARD GLOBAL SECURITY,
LLC and LORENZO PRITCHARD,
individually

 

Defendants.

 

COMPLAINT FOR DAMAGES

COMES NOW, Darrien Hanks (“Hanks”) and Abdoulie Jeng (‘‘Jeng”)
(collectively “Plaintiffs”), by and through the undersigned counsel, and files this
Complaint against Pritchard Global Security, LLC (“PG Security”) and Lorenzo
Pritchard (“Pritchard”) (collectively “Defendants”) for failure to pay overtime wages
for hours worked for Defendants in excess of 40 hours in a single workweek in
violation of 29 U.S.C. § 207(a)(2)(C) of the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq. (“FLSA”).

1,
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 2 of 20

This is an action to recover unpaid overtime wages, liquidated damages,
attorney’s fees, expenses, and court costs arising from Defendants’ failure to pay
Plaintiff overtime wages as required by § 207(a)(2)(C) of the FLSA.

2.
PG Security is a for profit provider of managed security services with its
principal place of business in the State of Georgia.
3.
Pritchard is the sole officer and manager of PG Security.
4,

While employed by Defendants, Plaintiffs occasionally worked for the

Defendants for greater than 40 hours in a single workweek.
5.

Defendants paid Plaintiffs at their hourly rate of $10.00 per hour for the
work that the Plaintiffs performed for the Defendants over 40 hours in a single
workweek.

JURISDICTION AND VENUE
6.
The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.

7.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 3 of 20

PG Security is a Georgia domestic limited liability corporation.
8.

Pritchard is a resident of the State of Georgia and the Northern District of
Georgia.

9.

PG Security’s principal place of business is within the Northern District of
Georgia.

10.

Defendants’ refusal to pay Plaintiffs’ overtime wages and Plaintiffs’ work for
the Defendants resulting in Defendants’ obligations to pay Plaintiffs’ overtime
wages occurred within the Northern District of Georgia.

1.

Venue in this district is proper.

PARTIES
12.

Defendant Pritchard Global Security LLC., may be served with process

through its Registered Agent, Lorenzo Pritchard, 3645 Marketplace Blvd, Atlanta,

GA 30344.

13.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 4 of 20

Defendant Lorenzo Pritchard may be served with process through the

Principal office address, 3645 Marketplace Blvd, Atlanta, GA 30344.

14.
Plaintiffs are residents of the State of Georgia.
15.
Defendants hired Hanks as a security guard on or around October 15, 2019 to
May 2021.
16.
Hanks voluntarily terminated his employment with the Defendants in or
around May 2021.
17.

Defendants hired Jeng as a security guard on or around March 1, 2018.

Jeng voluntarily terminated his employment with the Defendants in or around
November 2020.
18.
Defendants acted directly or indirectly in the interest of an employer in

relation to the Plaintiffs.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 5 of 20

19.
Defendants have annual gross sales of not less than $500,000.00.
20.
Defendants are subject to the provisions of 29 U.S.C. § 204 and 29 U.S.C. §
207.
21.
Defendants claim it is “Georgia’s leading Security Guard and Executive
Protection Agency.”
22.
Plaintiffs were the Defendants’ “employee” as that term has been defined by
29 U.S.C. § 203(e)(1).
23.
Defendants were the Plaintiffs’ “employer” as that term has been defined by
29 U.S.C. § 203(d).
IV. FACTS
24.
Defendants hired Plaintiff Hanks on or around October 15, 2019.
25.

Defendants hired Plaintiff Jeng on or around March 1, 2018.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 6 of 20

26.

Plaintiff Hanks ended his employment with the Defendants in or around May
2021.

27,

Plaintiff Jeng ended his employment with the Defendants in or around
November 2020.

28.
Plaintiffs worked for the Defendants as Security Guards.
29.

While employed by the Defendants, the Plaintiffs performed non-exempt

labor for the Defendant in their position as a Security Guard.
30.

While employed by the Defendants, Plaintiffs performed duties incident to
guarding including securing construction sites and apartment buildings, and other
such customary duties incident to the position.

31.
Defendants compensated the Plaintiffs on an hourly basis.
32,

Defendants initially compensated the Plaintiffs at a rate of $10.00 per hour.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 7 of 20

33.

Defendants failed to compensate the Plaintiffs at one and one-half times their
hourly rate for hours that the Plaintiffs worked for the Defendants over 40 in a single
work week.

34,

Defendants paid the Plaintiffs their regular hourly rate for all hours that the
Plaintiffs worked for the Defendants.

35.

Defendants were required to pay the Plaintiffs their hourly rate plus one half
of their hourly rate for each hour that the Plaintiffs worked in excess of 40 hours in
a single workweek.

36.

Defendants violated the FLSA by paying the Plaintiffs at their regular hourly
rate instead one and one-half times their hourly rate for hours that the Plaintiffs
worked in excess of 40 hours in a single work week.

37,
During the week of May 25, 2020, Hanks worked 84.0 hours for the

Defendants.

38.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 8 of 20

Defendants paid Hanks $10.00 per hour for all the hours that he worked during
the week of May 25, 2020.
39,
Defendants paid Hanks a total of $713.95 for the work that he performed for
the Defendants during the week of May 25, 2020.
40.
Defendants should have paid Hanks a total of $773.95 for work that he
performed for the Defendants during the week of May 25, 2020.
41.
During the week of October 26, 2020, Hanks worked 91.0 hours for the

Defendants.

42.
Defendants paid Hanks $10.00 per hour for all the hours that he worked during
the week of October 26, 2020.
43,
Defendants paid Hanks a total of $766.51 for the work that he worked for the

Defendants during the week of October 26, 2020.

44,
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 9 of 20

Defendants should have paid Hanks a total of $931.51 for work that he
performed for the Defendants during the week of October 26, 2020.
45.
During the week of December 9, 2020, Hanks worked 86.0 hours for the
Defendants.
46.
Defendants paid Hanks $10.00 per hour for the hours that he worked during
the week of December 9, 2020.
47.
Defendants paid Hanks $708.72 for the work that he worked for the
Defendants during the week of December 9, 2019.
48.
Defendants should have paid Hanks a total of $798.72 for work that he
performed for the Defendants during the week of December 9, 2020.
49.
In May, October, and December 2020, Hanks worked overtime hours for the
Defendants for which he was not compensated at the FLSA overtime rate.
50.

Hanks voluntarily terminated his employment with the Defendants in or
around May 2021.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 10 of 20

51.
Defendants owe Hanks a total of $630.00 in overtime and liquidated damages.
See Plaintiff's Exhibit A.
52.
During the week of March 30, 2020, Jeng worked 90.0 hours for the
Defendants.
53.
Defendants paid Jeng $10.00 per hour for the hours that he worked during the
week of March 30, 2020.
54.
Defendants paid Jeng $900.00 for the work that he performed for the
Defendants during the week of March 30, 2020.
55.
Defendants should have paid Jeng $1,050.00 for the work that he performed
for the Defendants during the week of March 30, 2020.
56.
During the week of April 13, 2020, Jeng worked 83.0 hours for the
Defendants.

57.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 11 of 20

Defendants paid Jeng $10.00 per hour for the hours that he worked during the
week of April 13, 2020.
58.
Defendants paid Jeng $830.00 for the work that he performed for the
Defendants during the week of April 13, 2020.
59.
Defendants should have paid Jeng $875.00 for the work that he performed for
the Defendants during the week of April 13, 2020.
60.
During the week of April 27, 2020, Jeng worked 97.0 hours for the
Defendants.
61.
Defendants paid Jeng $10.00 per hour for the hours that he worked during the
week of April 27, 2020.
62.
Defendants paid Jeng $970.00 for the work that he performed for the

Defendants during the week of April 27, 2020.

63.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 12 of 20

Defendants should have paid Jeng $1,225.00 for the work that he performed
for the Defendants during the week of April 27, 2020.
64.
During the week of May 16, 2020, Jeng worked 89.0 hours.
65.
Defendants paid Jeng $10.00 per hour for the hours that he worked during the
week of May 16, 2020.
66.
Defendants paid Jeng $890.00 for the work that he performed for the
Defendants during the week of May 16, 2020.
67.
Defendants should have paid Jeng a total of $1,040.00 for work that he
performed for the Defendants during the week of May 16, 2020.
68.
During the week of June 22, 2020, Jeng worked 102.0 hours for the
Defendants.
69.
Defendants paid Jeng $10.00 per hour for the hours that he worked during the

week of June 22, 2020.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 13 of 20

70.
Defendants paid Jeng $1,020.00 for the work that he performed for the
Defendants during the week of June 22, 2020.
71.
Defendants should have paid Jeng $1,350.00 for the work that he performed
for the Defendants during the week of June 22, 2020.
72,
During the week of July 6, 2020, Jeng worked 113.0 hours.
73.
Defendants paid Jeng at a rate of $10.00 per hour for the hours that he worked
during the week of July 6, 2020.
74,
Defendants paid Jeng $1,625.00 for the work that he performed for the
Defendants during the week of July 6, 2020.
75.
Defendants should have paid Jeng $1,050.00 for the work that he performed
for the Defendants during the week of March 30, 2020.
76.

During the week of July 20, 2020, Jeng worked 85.0 hours.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 14 of 20

77.
Defendants paid Jeng at a rate of $10.00 per hour for the hours that he worked
during the week of July 20, 2020.
78.
Defendants paid Jeng $850.00 for the work that he performed for the
Defendants during the week of July 20, 2020.
79.
Defendants should have paid Jeng $925.00 for the work that he performed for
the Defendants during the week of July 20, 2020.
80.
During the week of August 21, 2020, Jeng worked 99.0 hours.
81,
Defendants paid Jeng at a rate of $10.00 per hour for the hours that he worked
during the week of August 21, 2020.
82,
Defendants paid Jeng $990.00 for the work that he performed for the
Defendants during the week of August 21, 2020.

83.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 15 of 20

Defendants should have paid Jeng $1,425.00 for the work that he performed
for the Defendants during the week of August 21, 2020.
84,
During the week of September 14, 2020, Jeng worked 84.0 hours.
85.
Defendants paid Jeng at a rate of $10.00 per hour for the hours that he worked
during the week of September 14, 2020.
86.
Defendants paid Jeng $840.00 for the work that he performed for the
Defendants during the week of September 14, 2020.
87.
Defendants should have paid Jeng $900.00 for the work that he performed for
the Defendants during the week of September 14, 2020.
88.
During the week of September 28, 2020, Jeng worked 84.0 hours.
89.
Defendants paid Jeng at a rate of $10.00 per hour for the hours that he worked
during the week of September 28, 2020.

90.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 16 of 20

Defendants paid Jeng $840.00 for the work that he performed for the
Defendants during the week of September 28, 2020.
91.
Defendants should have paid Jeng $900.00 for the work that he performed for
the Defendants during the week of September 28, 2020.
92.
During the week of October 12, 2020, Jeng worked 89.0 hours.
93.
Defendants paid Jeng at a rate of $10.00 per hour for the hours that he worked
during the week of October 12, 2020.
94,
Defendants paid Jeng $890.00 for the work that he performed for the
Defendants during the week of October 12, 2020.
95.
Defendants should have paid Jeng $1,025.00 for the work that he performed
for the Defendants during the week of October 12, 2020.

96.
Case 1:21-cv-03677-LMM Document1 Filed 09/03/21 Page 17 of 20

In March, April, May, June, July, August, September, and October 2020, Jeng
worked overtime hours for the Defendants for which he was not compensated at the
FLSA overtime rate.

97.

Jeng worked overtime hours for the Defendants for which he was not
compensated at the FLSA overtime rate. Defendants owe Jeng a total of $4,380.00
in overtime and liquidated damages. See Plaintiff's Exhibit B.

COUNT I

FAILURE TO PAY OVERTIME COMPENSATION
IN VIOLATION OF FAIR LABOR STANDARDS ACT

98.

Plaintiffs repeat and re-alleges each and every allegation contained in the
preceding paragraphs of this Complaint with the same force and effect as if each
were set forth herein.

99.

Defendants violated the FLSA, 29 U.S.C. § 201 et seg. including but not
limited to 29 U.S.C. § 207, by not paying the Plaintiffs one and one-half times is
hourly rate for hours worked over 40 in a workweek.

100.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 18 of 20

Pursuant to 29 U.S.C. § 207, Defendants were required to pay the P laintiffs
one and one-half times the Plaintiff's regular rate of pay for all hours worked more
than 40 hours in a workweek.

101.

Defendants suffered and permitted Plaintiffs to routinely work more than 40
hours per week without overtime compensation as indicated by Plaintiffs Exhibit A
and B.

102.

Defendants’ actions, policies, and practices as described above violate the
FLSA’s overtime requirement by regularly and repeatedly failing to compensate the
Plaintiffs at the FLSA overtime rate.

103.

Defendants knew or should have known that it was required to compensate
the Plaintiffs at one and one-half his hourly rate for hours that the Plaintiffs worked
for the Piaintiffs over 40 hours in a workweek.

104.
Defendants recklessly disregarded the FLSA overtime requirement.
105,

Defendants’ violations of the FLSA were willful and in bad faith.
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 19 of 20

106.

Pursuant to 29 U.S.C. § 216, Plaintiffs are entitled to recover the unpaid

overtime wage differential, liquidated damages in an equal amount to unpaid

overtime, attorneys’ fees, and the costs of this litigation incurred in connection with

these claims.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs respectfully request that this Court:

(A)
(B)

(C)

(D)

(E)

(F)

Grant Plaintiffs a trial by jury as to all triable issues of fact.

Enter judgment against Defendants and award Plaintiffs unpaid
overtime compensation.

Enter judgment against Defendants and award the Plaintiffs liquidated
damages in an amount equal to the Court’s award of unpaid overtime
compensation to the Plaintiffs.

Enter judgement against the Defendants and award the Plaintiffs pre-
judgment interest on unpaid wages and overtime compensation.

Enter judgement against the Defendants and award the Plaintiffs court
costs and expenses.

Order the Defendants to pay the Plaintiffs’ reasonable attorney’s fees

and expenses of litigation;
Case 1:21-cv-03677-LMM Document 1 Filed 09/03/21 Page 20 of 20

(G) Grant declaratory judgment declaring that the rights of the Plaintiffs

have been violated and that Defendants willfully violated the FLSA;

(H) All other relief to which he may be entitled.

Respectfully submitted this 3rd day of September, 2021.

MORGAN & MORGAN, P.A.

‘s/ Anthony Dawkins
Anthony Dawkins, J.D.
GA Bar No.: 157904
Attorney for Plaintiffs

191 Peachtree St. NE, Suite 4200
P.O. Box 57007

Atlanta, Georgia 3034

Phone: (404) 496-7265

Fax: (404) 720-3839
adawkins@forthepeople.com
